DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The previous requirement indicated that the technical features of the elected invention were not special a posteriori. Accordingly, the claims still lack unity as inventions do not share a special technical feature.
Further, the filed amendment changes the scope of the claims from a subcombination (payload set) to that of a combination (assembly comprising a payload set and GSE). Specifically, this occurs through the active attachment in claim 1 of the second attachment means to the GSE, which thus pulls the non-elected invention into scope of the claim. The office generally does not permit a shift in inventions. See MPEP 819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 16, and dependencies are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The reply filed on 11 February 2022 is not fully responsive to the prior Office Action because: 
No claims to an elected embodiment are pending.

The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee.  In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action.  A fully responsive reply must be timely filed to avoid abandonment of this application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619